DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160208520) in view of Sakamoto et al. (US 4441020), herein referred to as Jordan and Sakamoto, respectively.
With regard to claim 1, Jordan teaches a mechanical lock, comprising a lock housing (111), a lock body (119), a limiting member (123), a motor (125), and a main control board (129), wherein the lock body and limiting member are rotatably disposed in the lock housing, with a first elastic member (131) for returning the lock body disposed between the lock body and the lock housing. The lock body is provided with an engaging groove (unnumbered basin between 151 and 141) configured to mate with a lock hook (113) on a door, a detent structure (121 and 147) being provided between the lock body and the limiting member for the limiting member to limit the lock body. The motor is electrically connected to the main control board, and the limiting member is driven by the motor through a transmission 
Sakamoto teaches a motor (9) that has a transmission mechanism comprising a screw rod (7) and a slider (5), the slider being slidably disposed in the lock housing through a sliding guide structure (3). The screw rod is driven to rotate by the motor, being threadedly connected to the slider for driving the slider to slide.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have used the motor and transmission mechanism from Sakamoto in place of the motor from Jordan, as they are functional equivalents that would act in the same predictable manner.
With regard to claim 2, in addition to the teachings of Jordan and Sakamoto for claim 1, Jordan teaches that the limiting member (123) has a predetermined movable space relative to the transmission mechanism, the limiting member is driven by the motor and transmission mechanism to rotate so as to release the lock body, and a second elastic member (133) to return the limiting member is disposed between the limiting member and the lock housing.
With regard to claim 11, in addition to the teachings of Jordan and Sakamoto for claim 1, Jordan further teaches a first switch mechanism (135) controlled by the lock body and a second switch mechanism (137) controlled by the limiting member, each being electrically connected to the main control board for controlling a working state of the motor, as described in paragraph [0046].
With regard to claim 12, in addition to the teachings of Jordan and Sakamoto for claim 11, Jordan teaches that the first switch mechanism (135) can be “a switch, for example a micro switch” (Pargraph [0046]) that is activated when the lock body is rotated to a locked position, wherein the micro switch is disposed in the lock housing (111).
With regard to claim 14, in addition to the teachings of Jordan and Sakamoto for claim 1, Jordan teaches that the detent structure includes a first detent portion (121) disposed on the lock body (119) .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160208520) in view of Sakamoto et al. (US 4441020) and Erices et al. (US 20020167177), herein referred to as Jordan, Sakamoto, and Erices, respectively.
With regard to claim 13, in addition to the teachings of Jordan and Sakamoto for claim 11, Jordan teaches that the second switch mechanism is an optical lever arm sensor (137). Jordan fails to teach that the switch mechanism that detects the position of the limiting member (123) is either a micro switch or a Hall switch.
Erices teaches a motor vehicle door lock that includes switches, notably microswitches. He teaches that “microswitches which are designed to detect the position of the detent pawl and… other operating states, electromechanical microswitches are typical, but at present so are also proximity switches, especially Hall switches.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have replaced the optical lever arm sensor (137) with either a micro switch or a Hall switch, given the knowledge from Erices that these kinds of switches are well known in the art to detect the position of a detent, or a limiting member.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160208520) in view of Sakamoto et al. (US 4441020) and Matsuda et al. (US 20030227177), herein referred to as Jordan, Sakamoto, and Matsuda, respectively.
With regard to claim 3, in addition to the teachings of Jordan and Sakamoto for claim 2, Jordan does not teach that the lock housing (111) has an emergency unlocking hole for manually rotating the limiting member to release the lock body.

	It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added the emergency access hole from Matsuda to the combination of Jordan and Sakamoto expressed above for claim 2, as it was well-known in the art at the time to include a hole in the housing for manual unlocking of a latch, providing an expected advantage of a back-up method of actuation.
Allowable Subject Matter
Claims 4-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 4, 7, 8, and 9, while prior art such as Matsuda recite an emergency hole for manual unlocking, the prior art does not anticipate where that emergency hole would be in relation to the locking mechanism, specifically in how it relates to a locking mechanism similar to the current application or Jordan above, in a way that would be obvious to one skilled in the art at the time of filing.
With regard to claim 5, 6, and 8, prior art fails to recite a limited member that is provided with a rod that is slidably connected to the elongate hole, alongside the other specifications of claims 1 and 2.
With regard to claim 10, prior art fails to recite a ball and limiting portion that could restrict the first elastic member from driving the lock body.
With regard to claim 15, while prior art such as Matsuda does recite a guide rail for the slider, prior art fails to recite a sliding groove disposed on the lock housing.
With regard to claim 16, while prior art such as Jordan recite rotating shafts on the lock housing and elastic members for both the limiting member and the lock body, the prior art does not describe 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of th.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675